       Case 4:20-cr-06002-SAB       ECF No. 52   filed 03/13/20   PageID.125 Page 1 of 6




 1   William D. Hyslop
     United States Attorney
 2   Eastern District of Washington
 3   Stephanie Van Marter
     Assistant United States Attorney
 4   Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767

 7                     UNITED STATES DISTRICT COURT
 8                FOR THE EASTERN DISTRICT OF WASHINGTON
 9   UNITED STATES OF AMERICA,
10
                            Plaintiff,
11
                                                     Case No.: 4:20-CR-6002-SAB
12                   v.
13                                                   Notice of Joinder
     JOSE MARIA LOPEZ ORDUNO and
14   ANGELICA VIVIANA SANCHEZ,
15
                            Defendants.
16
17
           Plaintiff, United States of America, by and through William D. Hyslop,
18
19   United States Attorney for the Eastern District of Washington, and Stephanie Van

20   Marter, Assistant United States Attorneys for the Eastern District of Washington,
21
     respectfully submits the following Notice of Joinder regarding the above
22
23   referenced cause.
24
           I.    Pursuant to Federal Rules of Criminal Procedure, Rule 8(b),
25               Joinder of Defendants is presumed and proper.
26
27
28

     Notice of Joinder- 1
       Case 4:20-cr-06002-SAB     ECF No. 52     filed 03/13/20   PageID.126 Page 2 of 6




 1         The general rule is that Defendants jointly charged are jointly tried. See,

 2   United States v. Van Cauwenberghe, 827 F.2d 424, 431 (9th Cir. 1987), cert.
 3
     denied, 484 U.S. 1042 (1988); United States v. Armstrong, 621 F.2d 951 (9th Cir.
 4
 5   1980); United States v. Brady, 579 F.2d 1121 (9th Cir. 1978), cert. denied, 439
 6
     U.S. 1074 (1979); United States v. Gay, 567 F.2d 916 (9th Cir. 1978) cert. denied,
 7
 8   435 U.S. 999 (1978); United States v. Mariscal, 939 F.2d 884, 885 (9th Cir. 1991)
 9   ("co defendants jointly charged are, prima facie, to be jointly tried") (emphasis in
10
     original); United States v. Escalante, 637 F.2d 1197, 1201 (9th Cir.) cert. denied,
11
12   449 U.S. 856 (1980) (defendants jointly charged in conspiracy cases are
13
     presumptively to be jointly tried). Where several persons are charged together
14
15   with committing the same offense, there is a substantial public interest in the
16
     expediency of a joint trial. United States v. Nace, 561 F.2d 763, 769 (9th Cir.
17
18   1977).

19         The joinder of two or more defendants in the same indictment is governed
20
     by Fed. R. Crim. P. 8(b), which provides:
21
22         Two or more defendants may be charged in the same indictment or
23         information if they are alleged to have participated in the same act or
           transaction or in the same series of acts or transactions constituting an
24         offense or offenses. Such defendants may be charged in one or more counts
25         together or separately and all the defendants need not be charged in each
           count.
26         The goal of Rule 8(b) is to "maximize trial convenience and efficiency... ."
27
     Untied States v. Sanchez-Lopez, 879 F.2d 541, 550 (9th Cir. 1989); see Bruton v.
28

     Notice of Joinder- 2
       Case 4:20-cr-06002-SAB     ECF No. 52    filed 03/13/20   PageID.127 Page 3 of 6




 1   United States, 391 U.S. 123, 131 n. 6 (1968) (Rule 8(b) is "designed to promote

 2   economy and efficiency and to avoid multiplicity of trials..."). This goal "is best
 3
     served by permitting initial joinder of charges against multiple defendants." United
 4
 5   States v. Vasquez-Velasco, 15 F.3d 833, 844 (9th Cir. 1994); United States v.
 6
     Baker, 10 F.3d 1374, 1387 (9th Cir. 1993), overruled on other grounds by, United
 7
 8   States v. Nordby, 255 F.3d 1053 (9th Cir. 2000) ("[b]ecause joint trials conserve
 9   funds, diminish inconvenience to witnesses and public authorities and avoids
10
     delays in bringing those accused of a crime to trial, Rule 8(b) is construed liberally
11
12   in favor of joinder") (internal quotation and citations omitted). As such, Rule 8(b)
13
     is "construed liberally in favor of joinder." United States v. Sarkisian, 197 F.3d
14
15   966, 975 (9th Cir. 1999), cert. denied sub nom, Mikayelyan v. United States, 530
16
     U.S. 1220 (2000); United States v. Satterfield, 548 F.2d 1341, 1344 (9th Cir.
17
18   1977).

19         In construing Rule 8(b), the Ninth Circuit has interpreted the term
20
     "transaction" flexibly, and determined the existence of a "series" upon whether
21
22   there is a logical relationship between transactions. Vasquez-Velasco, 15 F.3d at
23
     843; United States v. Felix-Gutierrez, 940 F.2d 1200, 1208 (9th Cir. 1991); United
24
25   States v. Ford, 632 F.2d 1354, 1372 (9th Cir.), cert. denied, 450 U.S. 934, (1981),
26   overruled on other grounds, United States v. De Bright, 730 F.2d 1255, 1372 (9th
27
     Cir. 1984) (en banc). A "logical relationship is typically shown by the existence of
28

     Notice of Joinder- 3
       Case 4:20-cr-06002-SAB     ECF No. 52    filed 03/13/20   PageID.128 Page 4 of 6




 1   a common plan, scheme, or conspiracy." Vasquez-Velasco, 15 F.3d at 844 (internal

 2   quotation and citation omitted); see Felix-Gutierrez, 940 F.2d at 1208; Ford, 632
 3
     F.2d at 1372. The Ninth Circuit has stated that "[the Court] has repeatedly held
 4
 5   that a conspiracy count may provide the necessary link to satisfy the requirements
 6
     of Rule 8(b)" and has specifically stated that joinder is appropriate in an "instance
 7
 8   where all the criminal activities logically fall under the under the same umbrella of
 9   one big conspiracy." See Sarkisian, 197 F.3d at 976 (discussing Ford, 632 F.2d at
10
     1372); United States v. Abushi, 682 F.2d 1289, 1296 (9th Cir. 1982) (citations
11
12   omitted).
13
           The Court has also stated that whenever the common activity constitutes a
14
15   substantial portion of the proof of the joined charges, joinder is permissible.
16
     Vasquez-Velasco, 15 F.3d at 844; Ford, 632 F.2d at 1372 (quoting United States v.
17
18   Roselli, 432 F.2d 879, 899 (9th Cir. 1970) cert. denied, 401 U.S. 924 (1971)). For

19   example, in Felix-Gutierrez, the Court held that joinder of the charges was
20
     appropriate due to: overlapping evidence, occurrence of events during a brief time
21
22   span, and participation of many of the same individuals. 940 F.2d at 1208-09.
23
           The general rule of joinder expedites the administration of justice, reduces
24
25   the congestion of trial dockets, conserves judicial time, lessens the burdens upon
26   citizens to sacrifice time and money to serve on juries and avoid the necessity of
27
28

     Notice of Joinder- 4
       Case 4:20-cr-06002-SAB     ECF No. 52   filed 03/13/20   PageID.129 Page 5 of 6




 1   recalling witnesses who would otherwise be called upon to testify only once.

 2   Brady, supra, at 1128.
 3
            In this case, the Defendants are charged in the same Indictment, based upon
 4
 5   the same set of facts and circumstances. The only reason the Defendant was not
 6
     arrested the same time as her Co-defendant, was because she was able to evade her
 7
 8   arrest warrant for a period of time. In this case, joinder is presumed. It would be
 9   upon the Defendant to establish a valid basis for severance pursuant to Rule 14.
10
     The United States therefore respectfully requests the Court to set Defendant
11
12   Sanchez on the same schedule for trial as has been set for Co-Defendant Orduno.
13
     The United States also requests the Court to strike the Pretrial Conference and Jury
14
15   Trial as assigned to Defendant Sanchez.
16
17
18         Dated: March 13, 2020.

19                                                William D. Hyslop
20                                                United States Attorney
21
22                                                s/ Stephanie Van Marter
23                                                Stephanie Van Marter
                                                  Assistant United States Attorney
24
25
26
27
28

     Notice of Joinder- 5
       Case 4:20-cr-06002-SAB     ECF No. 52    filed 03/13/20   PageID.130 Page 6 of 6




 1                                    CERTIFICATION

 2         I hereby certify that on March 13, 2020, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF System which will send notification
 4   of such filing to the following, and/or I hereby certify that I have mailed by United
 5   States Postal Service the document to the following non-CM/ECF participant(s):
 6
     Jeremy B. Sporn
 7
     Federal Defenders – YAK Eastern WA
 8   306 E Chestnut Ave.
 9   Yakima, WA 98901
     Attorney for Jose Maria Lopez Orduno
10
11   Douglas E. McKinley
     8350 W Grandridge Blvd, Ste. 200-431
12
     Kennewick, WA 99336
13   doug@mckinleylaw.com
14   Attorney for Angelica Viviana Sanchez

15
16
                                                   s/ Stephanie Van Marter
17                                                 Stephanie Van Marter
18                                                 Assistant United States Attorney
19
20
21
22
23
24
25
26
27
28

     Notice of Joinder- 6
